Citation Nr: 1526138	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO. 10-40 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a cervical spine (upper back) disability, to include degenerative disc disease (DDD).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1995 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The most competent and probative evidence does not reflect that the Veteran's upper back disability was caused by or is otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for an upper back disability, to include degenerative disc disease (DDD) are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in September 2008 satisfied the duty to notify provisions with respect to the service connection claim and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), VA medical records, private treatment records, and the statements of the Veteran.

The Veteran also testified at a December 2013 video conference hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ or DRO who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a competent representative from the Florida Department of Veterans Affairs.  During the hearing, the VLJ and representative asked the Veteran questions about the nature and severity of the Veteran's neck disability.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated the Veteran's claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

In October 2014 the Board remanded the Veteran's claim in order to identify outstanding private treatment records and a medical opinion.  The claims folder contains a December 2014 correspondence to the Veteran requesting that she identify any outstanding private treatment reports.  To date no response has been received.  Additionally, the record reflects that a VA medical opinion was obtained in February 2015.  The VA examiner reviewed the claims file including all medical evidence of record.  All opinions were supported by adequate rationale.  Further, neither the Veteran nor her representative has challenged the adequacy of the examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA medical opinion and identifying outstanding private treatment records have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this regard, the Board's prior remand instructions have been substantially completed with respect to the Veteran's claim.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

II. Service Connection - General

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated chronic disorders, including arthritis and/or a psychosis, will be presumed to have been incurred in, or aggravated by, service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis (i.e. degenerative joint disease).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be competent.  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

III. Service Connection -Upper back disability

The Veteran has asserted that her current upper back disability is the result of her military service.  Specifically, the Veteran claims that she was injured in November 1996 when she fell from a truck.  She has further stated that she has experienced back and neck pain since that time.

The Veteran was afforded a VA examination in June 2014.  The examination report reflects a diagnosis of degenerative disc disease of the cervical spine.  X-rays taken at that time revealed degenerative disc disease of the cervical spine.  As such, the criteria for element one of service connection, evidence of a current disability, is satisfied.

Further, service treatment records reflect that the Veteran was injured by a jumping from a truck in November 1996, resulting in complaints of lower back pain.  Service treatment records also contain a sick call for upper back pain that resulted from falling off some stairs in January 1997.

However, the evidence does not demonstrate that the Veteran's current upper back condition is related to her military service.  Notably, while the medical record contains a detailed accounting of her November 1996 in-service injury, at no point in the record is it noted that the Veteran received treatment for her upper back or neck at that time.  Rather, the records reflect that she was treated specifically for lower back pain as a result of that injury.  Additionally, while the Veteran was again injured in January 1997 and diagnosed with a contusion, this injury appears to have resolved without sequelae as no additional treatment was sought.  Service treatment records also contain a notation of low back pain complaints due to boot camp.  Again however no complaints of upper back pain are associated with this injury.  Moreover, a report of medical examination dated in April 1997 indicates that the Veteran's back, head, and neck were normal at that time.  A corresponding report of medical history reflects that the Veteran reported a history of a back injury, however, she wrote that she was in good health and not taking any medications at that time.  Also of note, while the Veteran did file a claim for service connection for her upper back in 1997, she did not attend a scheduled examination at that time and her claim was denied on the grounds that there was no medical evidence of an upper back disability.  The Veteran did not appeal this decision and did not file the current claim for entitlement to service connection for her upper back disability until September 2008, approximately 11 years after separation.  Further, the first indication of upper back and neck pain in the medical record appears in January 2008 and reflects that the Veteran reported taking medication for her neck pain since 2005.  A second treatment report from February 2008 reflects that the Veteran described neck pain since 2005.
With regard to the medical opinions of record, the Board finds the February 2015 opinion to be highly probative.  After a review of the entire medical record, the examiners opined that it was less likely than not that the Veteran's current upper back pain was related to service.  In support of her opinion the examiner noted the April 1997 report of medical examination which did not note any back, head, or neck problems at the time of separation.  She further noted that there was no evidence in the service treatment records that the Veteran sustained a chronic upper back condition during service.  Rather, the examiner noted that the 1997 incident was an acute episode of upper back pain.

Further, the Board has not found the Veteran's reports of upper back and neck pain since service to be credible.  While the Veteran did initially file a claim for her upper back in 1997, evidence at that time did not reveal a current upper back condition.  Further, she did not appeal the decision nor did she file a new claim until 2008.  The Board finds it hard to believe that, given the Veteran's knowledge of the VA benefits system, she would have waited 11 years to file a claim for her upper back had she been experiencing constant pain as she claims.  Further, she did not report neck pain at the time of separation and the treatment reports from January and February 2008 both indicate that her neck pain started in 2005.  In that regard, although the Veteran is competent to report observable symptoms, such as pain and memory loss, he is not competent to provide an opinion as to whether his current disability is causally or etiologically related to his service or whether it onset during active duty.  The Board notes that lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), however, the specific issue in this case, the etiology of an upper back and neck disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for her upper back and neck disabilities because the most persuasive and probative evidence of record is against a finding that there is a nexus between a current disability and an event, injury, or disease occurring in service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine (upper back) disability, to include degenerative disc disease (DDD), is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


